DETAILED ACTION
Election/Restrictions
Applicant's election with traverse of species (2) (a sample comprising a cytology sample that possibly contains a target antigen, see claims 29-56, 59, and 60), species (4) (the signaling conjugate comprises only a single phenolic moiety, see claims 43 and 44), species (5) (the chromogenic moiety comprises rhodamine, a rhodamine derivative, tetramethylrhodamine (TMR, TAMRA), diarylrhodamine derivatives, fluorescein isothiocyanate (FITC), Rhodamine Green carboxylic acid succinimidyl ester (DY-505), eosin isothiocyanate (EITC), 6-carboxy-2’,4,7,7’-tetrachlorofluorescein succinimidyl ester (TET), carboxyrhodamine 6G succinimidyl ester, carboxytetramethylrhodamine succinimidyl ester (TMR, TAMRA) (DY-554), sulforhodamine B sulfonyl chloride (DY-560), or Texas Red (sulforhodamine 101), see claims 45-48, 59, and 60), and species (9) (the counterstaining comprises hematoxylin, claims 55 and 56) in the reply filed on January 19, 2022 is acknowledged.  The traversal is on the grounds that “[A]pplicant respectfully traverses the election of species requirements on the grounds that search and examination are would be expected to be largely coextensive and would not constitute an undue burden. Additionally, the second species election (Office Action, pgs. 2-3) is respectfully submitted to be improper on the grounds that the two given species, numbered (3) and (4), are not mutually exclusive but rather relate to different properties of the signaling conjugate that may be present or absent independently of one another. In other words, the election of the species (3) does not preclude the presence of a linker linking the chromogenic moiety and the phenolic moiety”. 
After carefully considering above arguments, the examiner agrees to combine species (1) to (4) together.  However, since applicant has no evidence to show that the election of other 
The examiner notes that this application further contains claims directed to the following patentably distinct species:
(16)	the secondary antibody is an anti-species antibody against the species of the primary antibody (claims 33 and 35)
(17)	the secondary antibody is an anti-hapten antibody (claims 34 and 36)
The species are independent or distinct because these species are directed to different secondary antibodies which have different properties. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, generic claims are clams 29-32 and 38-60. 
There is a search and/or examination burden for the patentably distinct species as set forth above because the searches for species (16) and (17) are not overlap. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ms. Robin Teskin (Reg. No. 35,030) on February 11, 2022, a provisional election was made without traverse to prosecute species (16), claims 33 and 34. Affirmation of this election must be made by applicant in replying to this Office action.  Claims 35 and 36 have been withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the 

Claim Objections
Claim 29 or 30 or 59 is objected to because of the following informality: “signaling conjugate that is not bound to the sample or the labeled complex” in step (c) should be “the signaling conjugate that is not bound to the sample or the labeled complex”. 
Claim 55 or 56 is objected to because of the following informalities: “the counterstaining comprises” should be “said counterstaining the sample uses”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 29-34, 37, 38, 43-54, 57, and 58 are rejected under pre-AIA  35 U.S.C. 102 (b) as being anticipated by Gijssel et al., (Carcinogenesis, 19, 219-222, 1998) as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. (2007). 
et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. disclose a staining method, comprising: (a) contacting a sample comprising a tissue sample or a cytology sample that possibly contains a target antigen (ie., p53 protein) with a detection probe comprising a primary antibody specific for the target antigen (ie., anti-p53 monoclonal or polyclonal antibody), whereby the primary antibody binds to the target antigen if the target antigen is present in the sample, thereby producing an antibody-target complex comprising the primary antibody bound to the target antigen; (b) after step (a), contacting the sample with a labeling conjugate comprising a secondary antibody (ie., biotinylated horse anti-mouse antibody or biotinylated goat anti-rabbit antibody) and an enzyme (ie., avidin-horseradish peroxidase), wherein the secondary antibody is specific for the primary antibody, and the enzyme is a peroxidase, whereby, if the target antigen is present in the sample, the secondary antibody binds to the primary antibody of the antibody-target complex, thereby producing a labeled complex 
Regarding claims 30, 32, 34, 38, 44, 46, 48, 50, 52, 54, and 58, since the chromogenic moiety in claim 30 can be a fluorescent dye and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teaches that “[T]SA is easily integrated into any protocol alter an initial addition of horseradish peroxidase (MRP). The MRP is used to catalyze the deposition and binding of a labeled (e.g , biotin, DNP or other labeling moieties) tyramide onto tissue sections or cell preparations previously blocked with proteins. This reaction is quick (less than 10 minutes). The binding is covalent because the reaction Intermediately dimerizes with tyrosine residues on the surface-bound endogenous proteins. These labels can then be detected by standard chromogenic or fluorescent techniques. Since the added labels are only deposited proximal to the enzyme site, there is minimal, if any, loss of resolution” and one tyramide is conjugated to one fluorescent dye (see pages 3 and 6), Gijssel et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. disclose a staining method, comprising: (a) contacting a sample comprising a tissue sample or a cytology sample that possibly contains a target antigen (ie., p53 protein) with a detection probe comprising a primary antibody specific for the target antigen (ie., anti-p53 monoclonal or polyclonal antibody), whereby the primary antibody binds to the target antigen if the target antigen is present in the sample, thereby producing an antibody-target complex comprising the primary antibody bound to the target antigen; (b) after step (a), contacting the sample with a labeling conjugate comprising a secondary antibody (ie., biotinylated horse anti-mouse antibody or biotinylated goat anti-rabbit antibody) and an enzyme (ie., avidin-horseradish peroxidase), wherein the secondary antibody is specific for the primary antibody, and the enzyme is a peroxidase, 
	Therefore, Gijssel et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. teach all limitations recited in claims 29-34, 37, 38, 43-54, 57, and 58.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 39-42, 59, and 60 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gijssel et al., as evidence by TSA Signal Amplification (TSA) Systems from . as applied to claims 29-34, 37, 38, 43-54, 57, and 58 above, and further in view of May et al., (US 2012/0171668 A1, priority date: December 30, 2010). 
The teachings of Gijssel et al., and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. have been summarized previously, supra. 
Gijssel et al., and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. do not disclose that the signaling conjugate further comprises a linker joining the chromogenic moiety and the phenolic moiety as recited in claims 39 and 40 wherein the linker comprises polyethylene glycol as recited in claims 41 and 42, and the signaling conjugate further comprises a linker comprising polyethylene glycol joining the chromogenic moiety and the phenolic moiety as recited in claim 59. However, claim 60 is identical to claim 57 or 58. 
May et al., teach that “the detectable label or hapten is attached to the tyramine compound via a linker, such as an aliphatic linker, a heteroaliphatic linker, or any other flexible attachment moiety with comparable reactivities. For example, a tyramine compound can be covalently modified with a detectable label via a heterobifunctional polyalkyleneglycol linker such as a heterobifunctional polyethyleneglycol (PEG) linker” (see paragraph [0178]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 39-42 and 59 wherein the signaling conjugate further comprises a linker joining the chromogenic moiety and the phenolic moiety and the linker comprises polyethylene glycol in view of the prior arts of Gijssel et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc., and May et al..  One having ordinary skill in the art would have been motivated to do so because May et al., have shown that “the detectable label or hapten is attached to the tyramine compound via a linker, such as an aliphatic linker, a heteroaliphatic linker, or any other flexible attachment moiety with  et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc., and May et al..  

Claims 55 and 56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gijssel et al., as evidence by TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. as applied to claims 29-34, 37, 38, 43-54, 57, and 58 above, and further in view of Hirao et al., (US 2008/0138853 A1, published on June 12, 2008). 
The teachings of Gijssel et al., and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. have been summarized previously, supra. 
Gijssel et al., and TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. do not disclose that the counterstaining comprises hematoxylin as recited in claims 55 and 56. However, Gijssel et al., teach double staining of the FITC-tyramide stained nuclei with Hoechst 33258 (see page 221, left column). 
Hirao et al., teach that coloring materials which can selectively stain a nuclear component are fluorescent coloring materials such as propidium iodide, ethidium bromide, Hoechst 33258, 
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made to have performed the methods recited in claims 55 and 56 by counterstaining the sample using hematoxylin in view of the prior arts of Gijssel et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc., and Hirao et al..  One having ordinary skill in the art would have been motivated to do so because Gijssel et al., teach double staining of the FITC-tyramide stained nuclei with Hoechst 33258 (see page 221, left column) while  Hirao et al., teach that coloring materials which can selectively stain a nuclear component are fluorescent coloring materials such as propidium iodide, ethidium bromide, Hoechst 33258, acridine orange and SYBR Green and coloring materials such as hematoxylin, Methyl Green and a Methylene Blue-Rhodamine B (3:1) mixed solution (see paragraph [0018]) and the simple substitution of one kind of coloring materials (ie., Hoechst 33258 taught by Gijssel et al.,) from another kind of coloring materials (ie., hematoxylin taught by Hirao et al.,) during the process of performing the method recited in claims 53 and 54, in the absence of convincing evidence to the contrary, would have been prima facie obvious to one having ordinary skill in the art at the time the invention was made since Hoechst 33258 taught by Gijssel et al., and hematoxylin taught by Hirao et al., are used for the same purpose (ie., used for nuclear staining) and are exchangeable. One having ordinary skill in the art at the time the invention was made would have a reasonable expectation of success to perform the methods recited in claims 55 and 56 by counterstaining the sample using hematoxylin in view of the prior arts of Gijssel et al., TSA Signal Amplification (TSA) Systems from PerkinElmer, Inc. and Hirao et al., in order to double stain the fluorophore-tyramide stained nuclei.  

	Also note that there is no invention involved in combining old elements is such a manner that these elements perform in combination the same function as set forth in the prior art without giving unobvious or unexpected results. In re Rose 220 F.2d. 459, 105 USPQ 237 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 29-34, 37-44, and 49-60 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,041,950 B2 wherein a fluorescent dye cannot be considered as a chromogenic moiety according to applicant’s argument in this allowed application.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the examined claims in this instant application are either anticipated by, or would have been obvious over, the reference claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  Although claims 29-34, 37-44, and 49-60 in this instant application are not identical to claims 1-20 of U.S. Patent No. 10,041,950 B2, since the content of U.S. 

Conclusion
12.	 Note that, since claims 29, 30, 32-48, and 59-65 of copending Application No. 16/038,374, claims 29-47 of copending Application No. 16/786,647, and claims 29-57 of copending Application No. 16/856,619 can be used to nonstatutory double patenting reject the claims in this instant application, applicant is required to file a terminal disclaimer for these copending Applications. 
13.	No claim is allowed.  
14. 	Papers related to this application may be submitted to Group 1600 by facsimile transmission.  Papers should be faxed to Group 1600 via the PTO Fax Center.  The faxing of such papers must conform with the notices published in the Official Gazette, 1096 OG 30 (November 15, 1988), 1156 OG 61 (November 16, 1993), and 1157 OG 94 (December 28, 1993)(See 37 CAR § 1.6(d)).  The CM Fax Center number is (571)273-8300. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Frank Lu, Ph.D., whose telephone number is (571)272-0746.  The examiner can normally be reached on Monday-Friday from 9 A.M. to 5 P.M.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Dave Nguyen, can be reached on (571)272-0731.   
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/FRANK W LU/Primary Examiner, Art Unit 1634       
February 11, 2022